— Order, Family Court, New York County (McDonald, J.), entered October 29, 1981, which, after fact-finding and dispositional hearings held pursuant to section 384-b of the Social Services Law and article 6 of the Family Court Act, terminated the parental rights of the appellant natural mother, transferred the guardianship of the person and the custody of the child to the Commissioner of Social Services of the City of New York and to the New York Foundling Hospital, and *827authorized them to consent to the adoption of the child by a suitable person or persons subject to the order and approval of a court of competent jurisdiction, is unanimously affirmed, without costs and without disbursements. We affirm for the reasons set forth in the several opinions of the Family Court during the course of this protracted and difficult litigation. The several opinions of the Family Court seem to us to represent a conscientious, thoughtful and sensitive analysis of a complicated and changing factual pattern in the light of the governing principles of law. After a review of the record, we are persuaded that the dispositive determinations of the Family Court' are in all respects supported by clear and convincing evidence. Concur — Murphy, P. J., Sandler, Ross, Kassal and Alexander, JJ.